                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

TERRY FOSTER and                                                            PLAINTIFFS
JANIE BREWER

v.                          CASE NO. 3:20-CV-00285-BSM

INTERNATIONAL BROTHERHOOD OF
ELECTRICAL WORKERS, LOCAL 1516, et al.                                    DEFENDANTS

                                         ORDER

       Plaintiffs’ claims against the International Brotherhood of Electrical Workers, Local

1516; Kirk Douglas; Sandra Lee; Shawn Phares; David McDonald; Thomas Wigton; Dave

Dobbins; Larry Dauk; Josh Hardin; Clinton Johnson; Bill Winn; and William Watson

(together “1516 defendants”) are dismissed sua sponte because this court has already

determined in an identical case that there was not “good cause” for the claims to proceed

pursuant to 29 U.S.C. § 501(b). Foster v. Int’l Brotherhood of Electrical Workers Local

1516, No. 3:20-cv-222-DPM, 2020 WL 6074631, at *1 (E.D. Ark. Sep. 16, 2020). See

Arizona v. California, 530 U.S. 392, 412 (2000) (a court may dismiss a case sua sponte when

it has previously decided the issue presented). When permission was given for plaintiffs to

proceed, Doc. No. 5, nothing in the record indicated that Foster, 2020 WL 6074631 had been

decided. Finally, plaintiffs’ civil conspiracy claims against the 1516 defendants are

dismissed because civil conspiracy is not a stand-alone claim. See Graham v. Catamaran

Health Solutions, LLC, 940 F.3d 401, 408 (8th Cir. 2017). Defendants’ motion for an

immediate status conference [Doc. No. 31] is denied as moot.
IT IS SO ORDERED this 27th day of May, 2021.




                                      UNITED STATES DISTRICT JUDGE




                                 2
